DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received October 6, 2020. 
	Claim 1 is pending and has been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1 is a method, which is a process.
Therefore, Applicant's claim is directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method comprising: maintaining a database of a plurality of messages associated with a project; providing a first one the messages to a first user; processing a request to generate a new message associated with the project, the request being received; storing the new message in the database; and providing the new message to a second user of the portfolio project management system.
The abstract idea steps recited in claim 1 are those which could be performed mentally, including with pen and paper, or a certain method of organizing human activity.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.

	The steps are a mental process as follows:  first, one could maintain a database (which is a set of organized information, like a table) of a plurality of messages on paper, like an index for a file.  Then, one could provide a message to a first user by giving the paper to a user.  Then, one could process a request to generate a new message mentally by thinking about it.  Then, one could store the new message in the paper database by recording it on paper. Then, one could provide a message to a second user by giving paper to a second user.  Alternatively, this is a certain method of organizing human activity because the same steps which describe a mental process also describe managing personal behavior or relationships between people.  This is apparent because this describes passing messages between people (first user, second user).  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claim 1 above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following elements:
a portfolio project management system
a communications module of the portfolio project management system
These elements are merely instructions to apply the abstract idea to a computer because the system under a broadest reasonable interpretation is a generic computer, and a communications module is a part of a generic computer such as a wifi or wired link.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The arguments from Prong 2 are carried over here, as these elements amount to no more than a computer.  Therefore, Applicant's additional elements in combination are not significantly more than the abstract idea.  
Therefore, claim 1 is rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al., US PGPUB 2017/0236209 A1 ("Huang").
	Per claim 1, Huang teaches A method comprising in par 013: " The present disclosure is generally directed to a method and system for collaboratively managing workflow."  	Huang then teaches maintaining a database of a plurality of messages associated with a project of a portfolio project management system  providing a first one the messages to a first user of the portfolio project management system in par 037: " In an embodiment, users within the system 100 may post messages via email. For example, the first user 114 might compose an email with the text “Agg EUWS 1-1-2016” in the subject line and transmit the email (via the email server 108) to the management program 106. The management program 106 identifies the subject line as being associated with the “Agg EUWS 1-1-2016” program and, accordingly, stores the text of the email (and, if applicable, any attachments) in the database 107 such that the message (and any attachment) becomes part of the thread associated with the Agg EUWS 1-1-2016 program. In the embodiment of FIG. 1B, the database gateway 116 could carry out the function of storing the email in the database 107, while the real-time server 118 could, for any users are presently viewing the message interface 500 associated with the Agg EUWS 1-1-2016 program, update the messaging interface 500 in real time to show the new message in the message display region 504."
 	See also par 038: " The first user 114 enters the text “Did you get the additional notes from the broker?” The second computing device 110 transmits this text to the management program 106, which stores the message in the database 107 in association with the Agg EUWS 1-1-2016 program."
	Huang then teaches processing a request to generate a new message associated with the project, the request being received via a communications module of the portfolio project management system in par 031: " For example, an administrator could restrict interaction with the UI 300 so that a tile could not be moved directly from submission/renewal (linear array 304) to underwriting (linear array 308) without first going through modeling (linear array 306). In response to the movement, the management program 106 may generate an electronic message (e.g., an email) for the individual responsible for the project at the destination stage."
	Huang then teaches storing the new message in the database in par 039: " he management program 106 retrieves the first user's message from the database (along with any other messages associated with the Agg EUWS 1-1-2016 program and the first user's message to the third computing device 112."
	Huang then teaches and providing the new message to a second user of the portfolio project management system in par 039, where the third computing device teaches the second user: "The third computing device 112 responds (possibly after an exchange of messages with the management program 106) by displaying the messaging interface, which will include the message from the first user 114. The second user 114 enters the text “No I didn't when did you send it?” The third computing device 112 transmits this text to the management program 106, which stores the message in a database in association with the Agg EUWS 1-1-2016 program."
	Therefore, claim 1 is rejected under 35 USC 102.  
Prior Art Considered Relevant but Not Relied Upon
	The following prior art is considered relevant to Applicants' disclosure but is not relied upon in the above rejection:
	Fitzpatrick et al., US PGPUB 2008/0195456 A1, Apparatuses, Methods And Systems For Coordinating Personnel Based On Profiles
	Teaches in par 0093 using artificial intelligence see also par 0104 to enhance delivering messages.  
	Davis et al., US PGPUB 2009/0150507 A1, SYSTEM AND METHOD FOR PRIORITIZING DELIVERY OF COMMUNICATIONS VIA DIFFERENT COMMUNICATION CHANNELS
	Teaches in pars 094, 0110, 0111 using machine learning to transmit and analyze data for messaging.  
	Superside, "Slack as a backend: How we use Slack's platform to run our remote company," [online] published on September 5, 2017, available at: < https://medium.com/slack-developer-blog/slack-as-a-backend-9dadf4399240 >
	Teaches on page 2 using databases to generate and store messages.  Teaches Dming relevant team members (user 1, 2) on page 3.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689